DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings
Figure 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Applicant’s Specification [0034]; “FIG. 1 shows a schematic diagram of bridging between an FPC and an MFPC in the related technologies”).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inamori (US 2016/0037638 A1).

Regarding Claim 1, Inamori discloses a flexible printed circuit (Fig 7-8) (for bridging (through solder connection; [0023])), wherein the flexible printed circuit (1) has at least one via (140,141), at least one overflow groove (132; [0029]; “area which is not covered with the insulation coating 129 (the recess which is obtained by the lack of the insulation coating 129 and has the depth corresponding to the thickness of the insulation coating 129) may be used as a solder relief part (solder escape part)”) is provided at a first distance (not labeled; distance as seen in Fig 8 between edge of 141 and edge of 129) from an edge of the via (edge of via at 140, 141), and the overflow groove (at 132) is provided in a cover layer (129) on a side of a soldering surface (about 230) of the flexible printed circuit.
Claim 1 states in the preamble of the claim, “for bridging”, however the preamble does not have patentable weight and therefore the device lacks the limitation of bridging.
Claim 1 states “for bridging” however it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)

Regarding Claim 11, Inamori further discloses the flexible printed circuit (Fig 7-8) of claim 1, wherein a cross-sectional shape of the overflow groove (at 132) is any one of: a rectangle (see Fig 8), a trapezoid, or an arc shape.

Regarding Claim 14, Inamori discloses a (display) panel (Fig 7-8), comprising a main flexible printed circuit (at 25,22,21) and a flexible printed circuit (1) for bridging (through a solder connection), wherein the flexible printed circuit (1) for bridging (through 230) has at least one via (140,141), at least one overflow groove (132; [0029]; “area which is not covered with the insulation coating 129 (the recess which is obtained by the lack of the insulation coating 129 and has the depth corresponding to the thickness of the insulation coating 129) may be used as a solder relief part (solder escape part)”) is provided at a first distance (not labeled; distance as seen in Fig 8 between edge of 141 and edge of 129) from an edge of the via (edge of via at 140, 141), the overflow groove (at 132) is provided in a cover layer (129) on a side of a soldering surface (about 230) of the flexible printed circuit (1) for bridging, the main flexible printed circuit (at 25,22,21) is connected to the flexible printed circuit (1) through the via (140,141), and the via and the overflow groove are provided with a soldering material (230; [0023]).
Claim 14 states in the preamble of the claim, “display panel”, however the preamble does not have patentable weight and therefore the device lacks the limitation of bridging.
Claim 14 states “for bridging” however it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 11, 12, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant Admitted Prior Art; Applicant’s Specification, [0003,0034-0035] and Fig 1-2) in view of Inamori (US 2016/0037638 A1).

Regarding Claim 1, AAPA discloses a flexible printed circuit (Fig 1-2) (for bridging), wherein the flexible printed circuit (FPC; [0003,0034-0035]; “FIG. 1 shows a schematic diagram of bridging between an FPC and an MFPC in the related technologies”) has at least one via (“via regions”; see Fig 2), a cover layer (“Cover layer”) on a side of a soldering surface (lower surface of FPC in Fig 1) of the flexible printed circuit (FPC).
AAPA does not disclose at least one overflow groove is provided at a first distance from an edge of the via, and the overflow groove is provided in a cover layer.
Inamori teaches of a flexible printed circuit (Fig 7-8) (for bridging), wherein the flexible printed circuit (1) has at least one via (140,141), at least one overflow groove (opening in 129 at 120 and at 132; [0029]; “area which is not covered with the insulation coating 129 (the recess which is obtained by the lack of the insulation coating 129 and has the depth corresponding to the thickness of the insulation coating 129) may be used as a solder relief part (solder escape part)”) is provided at a first distance (not labeled; distance as seen in Fig 8 between edge of 141 and edge of 129) from an edge of the via (edge of via at 140, 141), and the overflow groove (opening in 129 at 120 and at 132) is provided in a cover layer (129) on a side of a soldering surface (see Fig 8) of the flexible printed circuit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit as disclosed by AAPA, comprising at least one overflow groove is provided at a first distance from an edge of the via, and the overflow groove is provided in a cover layer as taught by Inamori, in order to prevent air from accumulating between the solder and the parts to which the solder is welded, prevent detachment, allow for excess solder to flow, and increase reliability (Inamori, [0007,0008,0026- 0029,0039-0043]).
Claim 1 states in the preamble of the claim, “for bridging”, however the preamble does not have patentable weight and therefore the device lacks the limitation of bridging.
Claim 1 states “for bridging” however it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)

Regarding Claim 2, AAPA in view of Inamori teaches the limitations of the preceding claim and Inamori further teaches the flexible printed circuit (Fig 7-8), wherein the overflow groove (opening in 129 at 120 and at 132) is an annular groove (see Fig 7 showing opening in 129 at 120 is ring-shaped and is an annular groove), and a distance between a first point (a point at 129) on an inner ring edge (coincident location of 129 and 120) of the annular groove (opening in 129 at 120) and a second point (a point on 140) on the edge of the via that is closest to the first point is the first distance.

Regarding Claim 5, AAPA in view of Inamori teaches the limitations of the preceding claim and AAPA further discloses the flexible printed circuit (Fig 1-2), wherein a first copper (plating) layer (“Copper plating layer”) is provided on a side (upper side of “Cover layer” as seen in Fig 2) of the cover layer (“Cover layer”) that is away from the soldering surface (lower surface of FPC in Fig 1).
Claim states a “plating” but “plating” does not represent product structure but only refers to the process by which the layer is formed.  Thus Claim is a product claim that recites a process step(s) of plating and is thus treated as a product-by-process claim.  See MPEP 2113.

Regarding Claim 6, AAPA in view of Inamori teaches the limitations of the preceding claim and Inamori further teaches the flexible printed circuit (Fig 7-8), wherein a groove depth (see Fig 8 showing depth or height of 129 as well as the void in 129 at 120,132) of the overflow groove (opening in 129 at 120 and at 132) is the same as a thickness of the cover layer (129), and a groove bottom of the overflow groove is the first copper (plating) layer (141,125).
Claim states a “plating” but “plating” does not represent product structure but only refers to the process by which the layer is formed.  Thus Claim is a product claim that recites a process step(s) of plating and is thus treated as a product-by-process claim.  See MPEP 2113.
Regarding Claim 11, AAPA in view of Inamori teaches the limitations of the preceding claim and Inamori further teaches the flexible printed circuit (Fig 7-8), wherein a cross-sectional shape of the overflow groove (at 132) is any one of: a rectangle (see Fig 8), a trapezoid, or an arc shape.

Regarding Claim 12, AAPA in view of Inamori teaches the limitations of the preceding claim and Inamori further teaches the flexible printed circuit (Fig 7-8) wherein the via (140) is circular in shape (see Fig 7-8) and the overflow groove (opening in 129 at 120 and at 132) is an annular overflow groove (at the opening in 129 at 120) having a same center as the circular via (140).

Regarding Claim 14, AAPA discloses a display panel ([0003,0034-0035]; “Background”, “On cell refers to a method of embedding a touch screen between a color filter substrate and a polarizer of a display screen, i.e., providing a touch sensor (touch) on a liquid crystal panel (panel). When implementing the touch on panel, the trace of touch layer and the trace of panel layer are usually arranged on the same MFPC (Main Flexible Printed Circuit)”), comprising a main flexible printed circuit (MFPC; [0003,0034-0035]; “FIG. 1 shows a schematic diagram of bridging between an FPC and an MFPC in the related technologies”) and a flexible printed circuit (FPC) for bridging (connection by solder paste), wherein the flexible printed circuit (FPC) for bridging (connection by solder paste) has at least one via (“via regions”; see Fig 2), a cover layer (“Cover layer”) on a side of a soldering surface (lower surface of FPC in Fig 1) of the flexible printed circuit (FPC) for bridging (connection by solder paste), the main flexible printed circuit (MFPC) is connected to the flexible printed circuit (FPC) through the via (“via regions”), and the via (“via regions”; see Fig 2) provided with a soldering material (“Solder paste”).
AAPA does not disclose at least one overflow groove is provided at a first distance from an edge of the via, the overflow groove is provided in a cover layer on a side of a soldering surface of the flexible printed circuit for bridging, and the via and the overflow groove are provided with a soldering material.
Inamori teaches of a flexible printed circuit (Fig 7-8) (for bridging), wherein the flexible printed circuit (1) has at least one via (140,141), at least one overflow groove (opening in 129 at 120 and at 132; [0029]; “area which is not covered with the insulation coating 129 (the recess which is obtained by the lack of the insulation coating 129 and has the depth corresponding to the thickness of the insulation coating 129) may be used as a solder relief part (solder escape part)”) is provided at a first distance (not labeled; distance as seen in Fig 8 between edge of 141 and edge of 129) from an edge of the via (edge of via at 140, 141), and the overflow groove (opening in 129 at 120 and at 132) is provided in a cover layer (129) on a side of a soldering surface (see Fig 8) of the flexible printed circuit and the via (140,141) and the overflow groove (opening in 129 at 120 and at 132; [0029]) are provided with a soldering material (230; [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel as disclosed by AAPA, comprising at least one overflow groove is provided at a first distance from an edge of the via, the overflow groove is provided in a cover layer on a side of a soldering surface of the flexible printed circuit for bridging, and the via and the overflow groove are provided with a soldering material as taught by Inamori, in order to prevent air from accumulating between the solder and the parts to which the solder is welded, prevent detachment, allow for excess solder to flow, and increase reliability (Inamori, [0007,0008,0026- 0029,0039-0043]).
Claim 14 states in the preamble of the claim, “display panel”, however the preamble does not have patentable weight and therefore the device lacks the limitation of bridging.
Claim 14 states “for bridging” however it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)

Regarding Claim 15, AAPA in view of Inamori teaches the limitations of the preceding claim and Inamori further teaches the display panel (Fig 7-8), wherein the overflow groove (opening in 129 at 120 and at 132) is an annular groove (see Fig 7 showing opening in 129 at 120 is ring-shaped and is an annular groove), and a distance between a first point (a point at 129) on an inner ring edge (coincident location of 129 and 120) of the annular groove (opening in 129 at 120) and a second point (a point on 140) on the edge of the via that is closest to the first point is the first distance.

Regarding Claim 17, AAPA in view of Inamori teaches the limitations of the preceding claim and AAPA further discloses the display panel (Fig 1-2), wherein a first copper (plating) layer (“Copper plating layer”) is provided on a side (upper side of “Cover layer” as seen in Fig 2) of the cover layer (“Cover layer”) that is away from the soldering surface (lower surface of FPC in Fig 1).
Claim states a “plating” but “plating” does not represent product structure but only refers to the process by which the layer is formed.  Thus Claim is a product claim that recites a process step(s) of plating and is thus treated as a product-by-process claim.  See MPEP 2113.

Regarding Claim 18, AAPA in view of Inamori teaches the limitations of the preceding claim and Inamori further teaches the display panel (Fig 7-8), wherein: a groove depth (see Fig 8 showing depth or height of 129 as well as the void in 129 at 120,132) of the overflow groove (opening in 129 at 120 and at 132) is the same as a thickness of the cover layer (129), and a groove bottom of the overflow groove is the first copper (plating) layer (141,125); (or, a groove depth of the overflow groove is less than a thickness of the cover layer, a second copper plating layer is provided on a groove bottom of the overflow groove and a groove wall of the overflow groove that is close to the via, and the second copper plating layer is connected to the first copper plating layer).
Claim states a “plating” but “plating” does not represent product structure but only refers to the process by which the layer is formed.  Thus Claim is a product claim that recites a process step(s) of plating and is thus treated as a product-by-process claim.  See MPEP 2113.

Regarding Claim 20, AAPA in view of Inamori teaches the limitations of the preceding claim and Inamori further teaches the display panel (Fig 7-8), wherein a cross-sectional shape of the overflow groove (at 132) is any one of: a rectangle (see Fig 8), a trapezoid, or an arc shape.

Claim(s) 3, 4, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant Admitted Prior Art; Applicant’s Specification, [0034-0035]) in view of Inamori (US 2016/0037638 A1) as applied to claims 1 and 14 above and further in view of Hirano (US 2018/0343748 A1).

Regarding Claim 3, AAPA in view of Inamori teaches the limitations of the preceding claim.
AAPA does not disclose the flexible printed circuit, wherein the first distance is greater than or equal to 0.3mm.
Hirano teaches of a printed circuit (Fig 6,8), wherein a first distance (a distance between a first point (a point on 6 at B1 closest to 2) on an inner ring edge of the annular groove (ring shaped opening in resist of 6 as seen between Fig 6,8) and a second point on the edge of the via (a point at edge of 2; [0040]) that is closest to the first point is the first distance) is greater than or equal to 0.3mm ([0050]; diameter of via 2 is 1.2 mm, B1 is 3.45 mm; first distance would be approximately 1.125 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit as taught by AAPA in Inamori, wherein the first distance is greater than or equal to 0.3mm as taught by Hirano, in order to provide protection, reduce electrical error and prevent shorting (Hirano, [0041,0047]) and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to provide protection, allow wiring to be placed near a hole, reduce electrical error and prevent shorting (Hirano, [0004,0041,0047]), as well as to prevent air from accumulating between the solder and the parts to which the solder is welded, prevent detachment, allow for excess solder to flow, and increase reliability (Inamori, [0007,0008,0026- 0029,0039-0043]). In re Aller, 105 USPQ 233 (1955)

Regarding Claim 4, AAPA in view of Inamori teaches the limitations of the preceding claim.
AAPA does not disclose the flexible printed circuit, wherein the overflow groove has a groove width of at least 0.2mm.
Hirano teaches of a printed circuit (Fig 6,8), wherein an overflow groove (around 7) has a groove width of at least 0.2mm ([0050]; pad 7 shown is 1.85 mm by 1.85 mm, thus a groove width of the opening would be at least 0.2 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit as taught by AAPA in Inamori, wherein the overflow groove has a groove width of at least 0.2mm as taught by Hirano, in order to provide protection, allow wiring to be placed near a hole, reduce electrical error and prevent shorting (Hirano, [0004,0041,0047]) and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to provide protection, reduce electrical error and prevent shorting (Hirano, [0041,0047]), as well as to prevent air from accumulating between the solder and the parts to which the solder is welded, prevent detachment, allow for excess solder to flow, and increase reliability (Inamori, [0007,0008,0026- 0029,0039-0043]). In re Aller, 105 USPQ 233 (1955)

Regarding Claim 13, AAPA in view of Inamori teaches the limitations of the preceding claim.
AAPA does not disclose the flexible printed circuit, wherein the via is square in shape and the overflow groove is a linear overflow groove or a square ring.
Hirano teaches of a printed circuit (Fig 6,8), wherein a via (at 2,7; note that ‘via’ is not structurally defined in the claim language and can be construed to include the hole and the lands) is square in shape and an overflow groove (between 7 and 6) is a linear overflow groove or a square ring ([0042,0050-0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit as taught by AAPA in Inamori, wherein the via is square in shape and the overflow groove is a linear overflow groove or a square ring as taught by Hirano, in order to provide an exposed portion, form a frame shape, provide protection, reduce electrical error, allow wiring to be placed near a hole and prevent shorting (Hirano, [0004,0041-0047]) and furthermore where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular shape, a change of shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)  Note that the instant specification at [0037], the evidence has not presented any significance for this claimed shape.

Regarding Claim 16, AAPA in view of Inamori teaches the limitations of the preceding claim.
AAPA does not disclose the flexible printed circuit, wherein the first distance is equal to or greater than 0.3mm, and the overflow groove has a groove width of at least 0.2mm.
Hirano teaches of a printed circuit (Fig 6,8), wherein a first distance (a distance between a first point (a point on 6 at B1 closest to 2) on an inner ring edge of the annular groove (ring shaped opening in resist of 6 as seen between Fig 6,8) and a second point on the edge of the via (a point at edge of 2; [0040]) that is closest to the first point is the first distance) is greater than or equal to 0.3mm ([0050]; diameter of via 2 is 1.2 mm, B1 is 3.45 mm; first distance would be approximately 1.125 mm), wherein an overflow groove (around 7) has a groove width of at least 0.2mm ([0050]; pad 7 shown is 1.85 mm by 1.85 mm, thus a groove width of the opening would be at least 0.2 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit as taught by AAPA in Inamori, wherein the first distance is equal to or greater than 0.3mm, and the overflow groove has a groove width of at least 0.2mm as taught by Hirano, in order to provide protection, reduce electrical error and prevent shorting (Hirano, [0041,0047]) and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to provide protection, allow wiring to be placed near a hole, reduce electrical error and prevent shorting (Hirano, [0004,0041,0047]), as well as to prevent air from accumulating between the solder and the parts to which the solder is welded, prevent detachment, allow for excess solder to flow, and increase reliability (Inamori, [0007,0008,0026- 0029,0039-0043]). In re Aller, 105 USPQ 233 (1955)

Claim(s) 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant Admitted Prior Art; Applicant’s Specification, [0034-0035]) in view of Inamori (US 2016/0037638 A1) as applied to claims 5 and 6 and 17 above and further in view of O’Keefe (US 3,610,811 A) .

Regarding Claims 8 and 9, AAPA in view of Inamori teaches the limitations of the preceding claim.
AAPA does not disclose the flexible printed circuit, wherein a third copper plating layer is provided on an inner wall of the via, and the third copper plating layer is connected to the first copper plating layer.
O’Keefe teaches of a printed circuit (Fig 4), wherein a third copper (plating) layer (50) is provided on an inner wall of the via (30), and the third copper (plating) layer (50) is connected to a first copper (plating) layer (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit as taught by AAPA in Inamori, wherein a third copper (plating) layer is provided on an inner wall of the via, and the third copper (plating) layer is connected to the first (copper) plating layer as taught by O’Keefe, in order to allow formation of conductive patterns through chemical deposition and plating techniques (O’Keefe, Column 4, lines 11-37).
Claim states a “plating” but “plating” does not represent product structure but only refers to the process by which the layer is formed.  Thus Claim is a product claim that recites a process step(s) of plating and is thus treated as a product-by-process claim.  See MPEP 2113.

Regarding Claim 19, AAPA in view of Inamori teaches the limitations of the preceding claim.
AAPA does not disclose the display panel, wherein a third copper plating layer is provided on an inner wall of the via, and the third copper plating layer is connected to the first copper plating layer.
O’Keefe teaches of a printed circuit (Fig 4), wherein a third copper (plating) layer (50) is provided on an inner wall of the via (30), and the third copper (plating) layer (50) is connected to a first copper (plating) layer (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel as taught by AAPA in Inamori, wherein a third copper (plating) layer is provided on an inner wall of the via, and the third copper (plating) layer is connected to the first (copper) plating layer as taught by O’Keefe, in order to allow formation of conductive patterns through chemical deposition and plating techniques (O’Keefe, Column 4, lines 11-37).
Claim states a “plating” but “plating” does not represent product structure but only refers to the process by which the layer is formed.  Thus Claim is a product claim that recites a process step(s) of plating and is thus treated as a product-by-process claim.  See MPEP 2113.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/           Examiner, Art Unit 2896